DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015072597 filed 08/10/2015, which claims benefit of the Japanese Application No. JP-2014184052, filed 09/10/2014, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (U.S. 2014/0177132, previously cited) in view of Nakano (U.S. Patent No. 9,105,987, cited by applicant, previously cited) and Nishimura (U.S. 2010/0266870).  

Regarding Claim 10, McConnell teaches a method for forming a capacitor (abstract). McConnell teaches heating a mixture for a time t1 to a temperature T1 in a range of 5 seconds to 5 minutes to a temperature of 180°C to 280°C to melt the mixture (paragraphs [0041], [0049]-[0050]). 
McConnell teaches after heating the mixture to the temperature T1, subjecting the mixture to a temperature T2 in the range of 200°C to 300°C for a time t2 that is longer than the time t1 to produce and intermetallic compound (paragraphs [0041], [0049]-[0050]). To elaborate, McConnell teaches the use of materials including tin, nickel, copper, and copper alloys (paragraph [0057]). McConnell teaches by using the TLPS alloying within a two-step process in which a mixture is heated to a temperature T1 for a time t1 and then heating the mixture to a temperature T2 that is less than the temperature T1, for a time t2 that is longer than t1, complete alloying can be ensured and is satisfactory for high volume in-line assembly (paragraph [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, McConnell is silent to the mixture comprising a Sn powder and a CuNi alloy powder. Furthermore, McConnell is silent to continually reducing the temperature T2 within the time t2. 

Nishimura teaches a solder joint consisting essentially of Cu, Ni, and Sn (abstract). With respect to the limitation of “continually reducing the temperature T2 within the time t2”, Nishimura teaches within paragraph [0011] the following:

In a temperature process to obtain an appropriate solder joint, the solder joint is preferably gradually cooled in a process immediately subsequent to the soldering operation to settled solidification. If the solder joint is rapidly cooled at a high cooling rate, the solder joint is more affected by a thermal distortion in the structure of a component to be joined than a distortion originated from the solder itself. If the thermal distortion exceeds a limit at any location, a crack is generated there…To avoid the generation of cracks due to a difference between the heat resistance distortions of the metal and the resin, a gradual cooling operation is preferably performed in a manner such that the effect of the difference does not affect greatly the solder joint. The cooling rate is preferably within a range of 2-5°C./second although such method is different from the method of the reflow soldering process or the flow soldering process.

Thus, it would have been obvious to continually reduce the temperature T2 within the time t2 as Nishimura teaches this processing technique avoids thermal distortion and crack generation. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell with the concepts of Nakano and Nishimura with the motivation of avoiding crack generation and thermal distortion while enhancing joint strength. 
Regarding Claim 11, Nakano teaches the Sn powder including an alloy powder comprising Sn (column 4, lines 61-63). 
Regarding Claim 12, McConnell teaches a time t1 falling within a range of 5 seconds to 5 minutes, and a time t2 falling within a range of 5 minutes to 60 minutes (paragraph [0049]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 13, McConnell teaches a temperature T2 falling within a range of 200°C to 300°C (paragraph [0049]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 14, Nakano teaches the mixture further comprising a flux component including a rosin and an activator (column 5, line 53 through column 7, line 3). 
Regarding Claim 15, Nakano teaches the rosin including at least one of a rosin-based resin and a synthetic resin (column 6, lines 1-4). 
Regarding Claim 16, Nakano teaches the activator consisting of, for example an organic acid (column 6, line 52). 
Regarding Claim 17, Nakano teaches the flux component further comprising a solvent consisting of, for example a ketone (column 6, line 14). 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 10-17, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 10-17 under 35 U.S.C. § 103 over McConnell (U.S. 2014/0177132) in view of Nakano (U.S. Patent No. 9,105,987) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735